DETAILED ACTION
Claims 1-47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-19, drawn to a method of testing an effect of a compound on the electrophysiology of a target cell.
Group 2, claim(s) 20-34, drawn to a cell culture.
Group 3, claim(s) 35-37, drawn to a method of preparing a cell culture.
Group 4, claim(s) 38-47, drawn to a system for analyzing the electrophysiology of a target cell.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups 1-3 constitute a combination of categories of inventions in accordance with 37 CFR 1.475(b), the combination of categories being: A product (Group 2), a process specially adapted for the manufacture of the said product (Group 3), and a use of the said product a product (Group 1), (i.e. combination (3)).  The invention listed as Group 4 is directed to a system for analyzing the electrophysiology of a target cell comprising a first light source and a second light source. Invention Group 4 does not require the shared feature of the cell culture comprising a target cell and a bio-photonic device comprising a cell body selected from at least one of a biological cell body or a non-biological cell body; and at least one of a photon-sensitive entity or a combination of a photon-generating entity and a photon-sensitive entity disposed in the cell body.  Therefore, Group 4 lacks unity of invention with Groups 1-3 a priori. 

Furthermore, though the inventions of Groups 1-3 do fall within a proper category of combination of inventions which is permitted by 37 CFR 1.475(b), these inventions fail to relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Although these inventions require the technical feature of a cell culture comprising a target cell and a bio-photonic device comprising a cell body selected from at least one of a biological cell body or a non-biological cell body; and at least one of a photon-sensitive entity or a combination of a photon-generating entity and a photon-sensitive entity disposed in the cell body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chow et al., (US 2015/0328313, cited in the International Search Report of September 28, 2017, provided in the IDS, 11/2/2018).  Chow et al. is directed to methods and compositions for modulating the activity of electrically excitable cells using photovoltaic compounds (Abstract).  Chow specifically teaches placing a photovoltaic compound (photon-sensitive entity) in close proximity to, or in contact with, an electrically excitable cell (target cell) (paragraphs [0008]- [0009]). Chow teaches the photovoltaic compound can be packaged (disposed in) a vesicle (a cell body) for delivery/contact with the target cell (paragraph [0019]).  Chow’s teaching discloses a cell culture comprising a target cell and a bio-photonic device comprising a cell body and a photon-sensitive entity disposed in the cell body.  Thus, this technical feature is not a special technical feature as it does not make a contribution over the prior art, therefore, unity of invention is lacking a posteriori between the inventions of Groups 1-3.

Species Election
Invention Group 1 contains claims directed to more than one species of the generic invention (i.e. method of testing an effect of a compound on the electrophysiology of a target cell). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The Group 1 species are as follows: 
species of photonic energy:
method of testing an effect of a compound on the electrophysiology of a target cell, wherein the photonic energy is provided by an external source (claim 4);
method of testing an effect of a compound on the electrophysiology of a target cell, wherein the photonic energy is provided by an internal source (claim 5).

species of cell body:
method of testing an effect of a compound on the electrophysiology of a target cell, wherein the biological cell body is a non-excitable cell (claims 14 and 15)
method of testing an effect of a compound on the electrophysiology of a target cell, wherein the cell body is selected from at least one of a natural vesicle or a synthetic vesicle (claim 16);
method of testing an effect of a compound on the electrophysiology of a target cell, wherein the cell body is selected from liposome or a bio-compatible encapsulated entity (claim 17).

If Applicant elects Invention Group 1, Applicant is required, in reply to this action, to elect a single species of photonic energy and a single species of cell body to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different Group 1 method species each have unique features and thus do not share the same or corresponding technical feature.  The method of species (1)(a) requires the photonic energy is provided by an external source, which is not required by the method of species (1)(b).  The method of species (1)(b) requires the photonic energy is provided by an internal source, which is not required by the method of species (1)(a).    Therefore, unity of invention is lacking between the species of photonic energy a priori.  
Likewise, the Group 1 method species (2)(a) requires the biological cell body is a non-excitable cell, which is not required by the method of species (2)(b) or (2)(c).  The method of species (2)(b) requires the cell body is selected from at least one of a natural vesicle or a synthetic vesicle, which is not required by the method of species (2)(a) or (2)(c), and the method of species (2)(c) requires the cell body is selected from liposome or a bio-compatible encapsulated entity, which is not required by the method of species (2)(a) or (2)(b).    Therefore, unity of invention is lacking between the species of cell body a priori.  


Invention Group 2 contains claims directed to more than one species of the generic invention (i.e. a cell culture). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The Group 2 species are as follows: 
species of cell body:
a cell culture, wherein the biological cell body is a non-excitable cell (claims 27 and 28);
a cell culture, wherein the cell body is selected from at least one of a natural vesicle or a synthetic vesicle (claim 29);
a cell culture, wherein the cell body is a liposome (claim 30).

If Applicant elects Invention Group 2, Applicant is required, in reply to this action, to elect a single species of cell body to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The different Group 2 cell culture species each have unique features and thus do not share the same or corresponding technical feature.  The cell culture species 
(1)(a) requires the biological cell body is a non-excitable cell, which is not required by the cell culture of species (1)(b) or (1)(c).  The cell culture of species (1)(b) requires the cell body is selected from at least one of a natural vesicle or a synthetic vesicle, which is not required by the cell culture of species (1)(a) or (1)(c), and the cell culture of species (1)(c) requires the cell body is a liposome, which is not required by the cell culture of species (1)(a) or (1)(b).    Therefore, unity of invention is lacking between the species of cell body a priori.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention and/or species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633